      Case 1:19-cr-00196-MLB-JSA Document 63 Filed 01/06/21 Page 1 of 5




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION


 United States of America,

 v.                                     Case No. 1:19-cr-196-MLB

 Darryl Maurice Baker,

                        Defendant.

 ________________________________/

                                 ORDER

      Magistrate Judge Justin Anand recommends a determination

Defendant Darryl Baker is competent to state trial. (Dkt. 57.) Neither

Defendant Baker nor the United States filed any objections. The Court

adopts the Magistrate Judge’s recommendation.

I.    Background

      In February 2018, a federal grand jury indicted Defendant Baker

with one count of communicating a threat in interstate commerce, in

violation of Title 18, United States Code, Section 875(c).          After a

telephonic hearing during which Defendant Baker seemed disoriented,

Magistrate Judge Anand ordered a competency examination. (Dkt. 52.)

Forensic Psychologist Adriana Flores conducted that examination and
      Case 1:19-cr-00196-MLB-JSA Document 63 Filed 01/06/21 Page 2 of 5




opined that Defendant Baker is, in fact, competent to stand trial.

Magistrate Judge Anand held a competency hearing at which the parties

stipulated to the admission of a letter from Dr. Flores summarizing her

opinion in lieu of testimony. Defendant Baker also stated to the Court

that he believes himself competent to stand trial. No other evidence was

admitted, and no one challenged Dr. Flores’s conclusion. Magistrate

Judge Anand thus determined Defendant Baker is competent.

II.   Legal Standard

      After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify a

magistrate judge’s report and recommendation (“R&R”).            28 U.S.C.

§ 636(b)(1); Fed. R. Crim. P. 59; Williams v. Wainwright, 681 F.2d 732,

732 (11th Cir. 1982) (per curiam). A district judge “shall make a de novo

determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C.

§ 636(b)(1). The district judge should “give fresh consideration to those

issues to which specific objection has been made by a party.” Jeffrey S.

v. State Bd. of Educ. of Ga., 896 F.2d 507, 512 (11th Cir. 1990) (citation

omitted). For those findings and recommendations to which a party has



                                     2
     Case 1:19-cr-00196-MLB-JSA Document 63 Filed 01/06/21 Page 3 of 5




not asserted objections, the court must conduct a plain error review of the

record. See United States v. Slay, 714 F.2d 1093, 1095 (11th Cir. 1983).

     Parties filing objections to a magistrate judge’s R&R must

specifically identify those findings to which they object.     Marsden v.

Moore, 847 F.2d 1536, 1548 (11th Cir. 1988). “Frivolous, conclusive, or

general objections need not be considered by the district court.” Id.

III. Discussion

     The assessment of a defendant’s competency in federal criminal

proceedings is guided by Title 18, United States Code, Section 4241 et

seq. Section 4241(d) provides that the Court shall find a defendant to be

incompetent “[i]f, after the [competency] hearing, the court finds by a

preponderance of the evidence that the defendant is presently suffering

from a mental disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature and consequences

of the proceedings against him or to assist properly in his defense . . . .”

18 U.S.C. § 4241(d). The test is “whether [the defendant] has sufficient

present ability to consult with this lawyer with a reasonable degree of

rational understanding—and whether he has a rational as well as factual

understanding of the proceedings against him.” Dusky v. United States,



                                     3
     Case 1:19-cr-00196-MLB-JSA Document 63 Filed 01/06/21 Page 4 of 5




362 U.S. 402, 402 (1960) (per curiam) (construing § 4241’s predecessor,

18 U.S.C. § 4244 (1958)).

      Dr. Flores provided a written report explaining that she conducted

a three-hour competency evaluation of Defendant Baker by video. She

wrote that she was already “well acquainted” with Defendant Baker from

having evaluated him in 2018 as part of a danger assessment. (Dkt. 57-

1 at 1.) She opined that “his anger and frustration is consistent with

personality issues, and not due to mental illness,” that “[t]here is no

evidence of psychotic beliefs such as paranoid or grandiose delusions,”

and that “[h]is thought process was consistently linear and goal-

directed.”   (Id.)   She further explained that Defendant Baker has a

“factual and rational understanding of his charge” and the plea-

bargaining process, and that “he has the verbal skills and cognitive

abilities” to assist his attorney in the criminal proceeding. (Id. at 1–2.)

As a result of her evaluation, she offered the opinion “within a reasonable

degree of psychological certainty that [Defendant] Baker is competent to

stand trial.” (Id. at 1.)

      No party filed any objections to her conclusion. Defendant Baker

also stated he believes himself competent.      While not controlling, it



                                    4
      Case 1:19-cr-00196-MLB-JSA Document 63 Filed 01/06/21 Page 5 of 5




obviously helps. And, Magistrate Judge Anand (who first raised concerns

about Defendant’s mental state) no longer has those concerns. Having

reviewed the record (indeed having done so de novo even though not

required), the Court adopts Magistrate Judge Anand’s conclusion that

Defendant Baker is competent to stand trial in this matter.

IV.   Conclusion

      The Court ADOPTS           the Magistrate Judge’s Report and

Recommendation (Dkt. 57).       The Court finds that Defendant Darryl

Baker is COMPETENT TO STAND TRIAL.

      SO ORDERED this 6th day of January, 2021.




                                     5
